Exhibit 10.8

 

Valeritas Holdings, Inc. 2016 Incentive Compensation Plan    LOGO
[g180550ex109.jpg] Stock Option Agreement

 

RECITALS

A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees, non-employee members of the Board (or the board of directors
of any Parent or Subsidiary) and consultants and other independent advisors who
provide services to the Corporation (or any Parent or Subsidiary).

B. Optionee is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s grant
of an option to Optionee.

C. All capitalized terms in this Agreement, to the extent not defined herein or
in the attached Appendix, shall have the meaning assigned to them in the Plan.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Option. The Corporation hereby grants to Optionee, as of the Grant
Date, an option to purchase up to the number of Option Shares specified in the
Grant Notice, subject to the terms and conditions of this Agreement and the
Plan. The Option Shares shall be purchasable from time to time during the option
term specified in Paragraph 2 at the Exercise Price.

2. Option Term. This option shall have a maximum term of ten (10) years measured
from the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 5 or 6.

3. Transferability. The transferability of this option shall be governed by the
requirements of Article Two, Section I.F. of the Plan.

4. Dates of Exercise. This option shall become vested and exercisable for the
Option Shares in one or more installments in accordance with the Exercise
Schedule set forth in the Grant Notice. As the option becomes vested and
exercisable for such installments, those installments shall accumulate, and the
option shall remain vested and exercisable for the accumulated installments
until the Expiration Date or sooner termination of the option term under
Paragraph 5 or 6.

5. Cessation of Service. The option term specified in Paragraph 2 shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:

(a) Should Optionee cease to remain in Service for any reason (other than death,
Involuntary Termination, Retirement, Permanent Disability or Misconduct) while
this option is outstanding, then Optionee (or any person or persons to whom this
option is transferred pursuant to a permitted transfer under Paragraph 3) shall
have a period of three (3) months (commencing with the first date following such
cessation of Service) during which to exercise this option, but in no event
shall this option be exercisable at any time after the Expiration Date.

(b) Should Optionee die while this option is outstanding, then this option may
be exercised by (i) the personal representative of Optionee’s estate or (ii) the
person or persons to whom the option is transferred pursuant to Optionee’s will
or the laws of inheritance following Optionee’s death or to whom the option is
transferred during Optionee’s lifetime pursuant to a permitted transfer under
Paragraph 3, as the case may be. However, if Optionee dies while holding this
option and has an effective beneficiary designation in effect for this option at
the time of his or her death, then the designated beneficiary or beneficiaries
shall have the exclusive right to exercise this option following Optionee’s
death. Any such right to exercise this option shall lapse, and this option shall
cease to be outstanding, upon the earlier of (i) the expiration of the twelve
(12)-month period following the date of Optionee’s death or (ii) the Expiration
Date.

(c) Should Optionee cease Service by reason of Involuntary Termination,
Retirement or Permanent Disability while this option is outstanding, then
Optionee (or any person or persons to whom this option is transferred pursuant
to a permitted transfer under Paragraph 3) shall have a period of twelve (12)
months (commencing with the first date following such cessation of Service)
during which to exercise this option. In no event shall this option be
exercisable at any time after the Expiration Date.

Note: If this option is designated as an Incentive Option in the Grant Notice,
exercise of this option on a date later than three (3) months following
cessation of Service due to Involuntary Termination or Retirement will result in
the loss of Incentive Option tax treatment. In the event Incentive Option tax
treatment is not available, this option will be taxed as a Non-Statutory Option
upon exercise.



--------------------------------------------------------------------------------

(d) During the limited period of post-Service exercisability, this option may
not be exercised in the aggregate for more than the number of Option Shares for
which this option is, at the time of Optionee’s cessation of Service, vested and
exercisable pursuant to the Exercise Schedule specified in the Grant Notice.
This option shall not vest or become exercisable for any additional Option
Shares, whether pursuant to the normal Exercise Schedule specified in the Grant
Notice, following the Optionee’s cessation of Service, except to the extent (if
any) specifically authorized by the Plan Administrator pursuant to an express
written agreement with the Optionee. Upon the expiration of such limited
exercise period or (if earlier) upon the Expiration Date, this option shall
terminate and cease to be outstanding for any exercisable Option Shares for
which the option has not otherwise been exercised.

(e) Should Optionee’s Service be terminated for Misconduct or should Optionee
otherwise engage in any Misconduct while this option is outstanding, then this
option shall terminate immediately and cease to remain outstanding.

6. Change in Control. Except as may be provided in the Grant Notice, the
provisions of the Plan applicable to a Change in Control shall apply to the
option, and, in the event of a Change in Control, the Board may take such
actions as it deems appropriate pursuant to the Plan.

7. Adjustment in Option Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, merger, reorganization,
consolidation, reclassification or change in par value, or any other unusual or
infrequently occurring event affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, then equitable adjustments
shall be made by the Plan Administrator to (i) the total number and/or class of
securities subject to this option and (ii) the Exercise Price, in order to
reflect such change and thereby preclude a dilution or enlargement of benefits
hereunder.

8. Manner of Exercising Option.

(a) In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:

 

  (i) Execute and deliver to the Corporation a Notice of Exercise for the Option
Shares for which the option is exercised, or comply with such other procedures
as the Corporation may establish from time to time.

 

  (ii) Pay the aggregate Exercise Price for the purchased shares in one or more
of the following forms:

 

  (A) cash or check made payable to the Corporation;

Should the Common Stock be registered under Section 12 of the 1934 Act at the
time the option is exercised, then the Exercise Price may also be paid as
follows:

 

  (B) in shares of Common Stock held by Optionee (or any other person or persons
exercising the option) for the requisite period necessary to avoid a charge to
the Corporation’s earnings for financial reporting purposes and valued at Fair
Market Value on the Exercise Date;

 

  (C) shares of Common Stock otherwise issuable under the option but withheld by
the Corporation in satisfaction of the exercise price, with such withheld shares
to be valued at Fair Market Value on the Exercise Date, or

 

  (D) through a special sale and remittance procedure pursuant to which Optionee
(or any other person or persons exercising the option) shall concurrently
provide irrevocable instructions (i) to a brokerage firm (reasonably
satisfactory to the Corporation for purposes of administering such procedure in
accordance with the Corporation’s pre-clearance/pre-notification policies) to
effect the immediate sale of the purchased shares and remit to the Corporation,
out of the sale proceeds available on the settlement date, sufficient funds to
cover the aggregate Exercise Price payable for the purchased shares plus all
applicable income and employment taxes required to be withheld by the
Corporation by reason of such exercise and (ii) to the Corporation to deliver
the certificates for the purchased shares directly to such brokerage firm on
such settlement date in order to complete the sale.

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise.

 

2



--------------------------------------------------------------------------------

  (iii) Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.

 

  (iv) Execute and deliver to the Corporation such written representations as
may be requested by the Corporation in order for it to comply with the
applicable requirements of applicable securities laws.

 

  (v) Make appropriate arrangements with the Corporation (or Parent or
Subsidiary employing or retaining Optionee) for the satisfaction of all
applicable income and employment tax withholding requirements applicable to the
option exercise.

(b) As soon as practical after the Exercise Date, the Corporation shall issue to
or on behalf of Optionee (or any other person or persons exercising this option)
a certificate for the purchased Option Shares, with the appropriate legends
affixed thereto.

(c) In no event may this option be exercised for any fractional shares.

 

9. Compliance with Laws and Regulations.

(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the Nasdaq National Market, if applicable)
on which the Common Stock may be listed for trading at the time of such exercise
and issuance.

(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.

 

10. Successors and Assigns. Except to the extent otherwise provided in Paragraph
3 or the Plan, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns, the legal representatives, heirs and legatees of
Optionee’s estate and any beneficiaries of this option designated by Optionee.

 

11. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated below Optionee’s signature line on the Grant Notice. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

 

12. Grant Subject to Plan Provisions. This option is granted pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan. The grant and
exercise of this option are subject to interpretations, regulations and
determinations concerning the Plan established from time to time by the Plan
Administrator in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
Withholding Taxes, (b) the registration, qualification or listing of the Common
Stock, (c) changes in capitalization of the Corporation and (d) other
requirements of applicable law. The Plan Administrator shall have the authority
to interpret and construe the option pursuant to the terms of the Plan, and its
decisions shall be conclusive as to any questions arising hereunder.

 

13. Additional Terms Applicable to an Incentive Option. In the event this option
is designated an Incentive Option in the Grant Notice, the following terms and
conditions shall also apply to the grant:

(a) This option shall cease to qualify for favorable tax treatment as an
Incentive Option if (and to the extent) this option is exercised for one or more
Option Shares: (A) more than three (3) months after the date Optionee ceases to
be an Employee for any reason other than death or Permanent Disability or (B)
more than twelve (12) months after the date Optionee ceases to be an Employee by
reason of Permanent Disability.

(b) No installment under this option shall qualify for favorable tax treatment
as an Incentive Option if (and to the extent) the aggregate Fair Market Value
(determined at the Grant Date) of the Common Stock for which such installment
first becomes exercisable hereunder would, when added to the aggregate value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which this option or any other Incentive Options granted to
Optionee prior to the Grant Date (whether under the Plan or any other option
plan of the Corporation or any Parent or Subsidiary) first become exercisable
during the same calendar year, exceed One Hundred Thousand Dollars ($100,000) in
the aggregate. Should such One Hundred Thousand Dollar ($100,000) limitation be
exceeded in any calendar year, this option shall nevertheless become exercisable
for the excess shares in such calendar year as a Non-Statutory Option.

 

3



--------------------------------------------------------------------------------

(c) Should the exercisability of this option be accelerated by the Plan
Administrator or as may be provided in the Grant Notice, then this option shall
qualify for favorable tax treatment as an Incentive Option only to the extent
the aggregate Fair Market Value (determined at the Grant Date) of the Common
Stock for which this option first becomes exercisable in the calendar year in
which such acceleration occurs does not, when added to the aggregate value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which this option or one or more other Incentive Options
granted to Optionee prior to the Grant Date (whether under the Plan or any other
option plan of the Corporation or any Parent or Subsidiary) first become
exercisable during the same calendar year, exceed One Hundred Thousand Dollars
($100,000) in the aggregate. Should the applicable One Hundred Thousand Dollar
($100,000) limitation be exceeded in the calendar year of such acceleration, the
option may nevertheless be exercised for the excess shares in such calendar year
as a Non-Statutory Option.

(d) Should Optionee hold, in addition to this option, one or more other options
to purchase Common Stock which become exercisable for the first time in the same
calendar year as this option, then the foregoing limitations on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.

14. Optionee Undertaking. Optionee hereby agrees to take whatever additional
action and execute whatever additional documents the Corporation may deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either Optionee or the Option Shares
pursuant to the provisions of this Agreement.

15. Recoupment. This Option shall be subject to any clawback, recoupment or
other similar policy adopted by the Board as in effect from time to time, and
this Option and any cash, shares of common stock or other property or amounts
due, paid or issued to the Optionee shall be subject to the terms of such
policy, as in effect from time to time.

 

4



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Agreement:

A. Agreement shall mean this Stock Option Agreement.

B. Exercise Price shall mean the exercise price per Option Share as specified in
the Grant Notice.

C. Exercise Schedule shall mean the schedule set forth in the Grant Notice
pursuant to which the option is to become exercisable for the Option Shares in
one or more installments over the Optionee’s period of Service.

D. Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.

E. Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.

F. Grant Notice shall mean the Notice of Grant of Stock Option accompanying the
Agreement, pursuant to which Optionee has been informed of the basic terms of
the option evidenced hereby.

G. Involuntary Termination shall mean the termination of the Service of Optionee
which occurs by reason of:

(i) Optionee’s involuntary dismissal or discharge by the Corporation (or any
Parent or Subsidiary) for reasons other than Misconduct, or

(ii) Optionee’s voluntary resignation following (A) a change in his or her
position with the Corporation (or any Parent or Subsidiary) which materially
reduces his or her duties and responsibilities or the level of management to
which he or she reports, (B) a reduction in his or her level of compensation
(including base salary, fringe benefits and target bonus under any
corporate-performance based bonus or incentive programs) by more than fifteen
percent (15%) or (C) a relocation of such individual’s place of employment by
more than fifty (50) miles, provided and only if such change, reduction or
relocation is effected by the Corporation (or any Parent or Subsidiary) without
Optionee’s consent.

H. Misconduct shall have the meaning assigned to such term or substantially
similar term (e.g. a definition of a termination for “cause”) set forth in any
employment agreement between Optionee and the Corporation. To the extent not
otherwise defined in any employment agreement between Optionee and the
Corporation, the term Misconduct shall mean the commission of any act of fraud,
embezzlement or dishonesty by Optionee, any unauthorized use or disclosure by
Optionee of confidential information or trade secrets of the Corporation (or any
Parent or Subsidiary), or any other intentional misconduct by Optionee adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not in any way
preclude or restrict the right of the Corporation (or any Parent or Subsidiary)
to discharge or dismiss Optionee or any other person in the Service of the
Corporation (or any Parent or Subsidiary) for any other acts or omissions, but
such other acts or omissions shall not be deemed, for purposes of the Plan or
this Agreement, to constitute grounds for termination for Misconduct.

I. Notice of Exercise shall mean the notice of option exercise in the form
prescribed by the Corporation.

J. Option Shares shall mean the number of shares of Common Stock subject to the
option as specified in the Grant Notice.

K. Optionee shall mean the person to whom the option is granted as specified in
the Grant Notice.